Citation Nr: 0702238	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-06 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder subacromial bursitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1991 
to July 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Post traumatic stress disorder (PTSD) is manifested by 
sleep impairment, intrusive recollections, decreased 
concentration, avoidance, anxiety, irritability, anger, and a 
dysphoric mood.  The evidence of record also demonstrated the 
veteran was alert, oriented, pleasant, cooperative, and had 
spontaneous, relevant, and coherent speech, an appropriate 
affect, intact memory, appropriate judgment, good insight, 
and maintenance of personal hygiene.

2.  Left shoulder acromial bursitis (left shoulder 
disability) is manifested by forward flexion to 160 or 170 
degrees and abduction to 85 or 170 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for an initial evaluation in excess of 20 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5019-5201 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased initial evaluations for PTSD and a left shoulder 
disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claims, December 2003 
and January 2004 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of these claims informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of 
initial ratings for disabilities following the initial award 
of service connection for PTSD and a left shoulder 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claims and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a June 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
October 20, 2003.  The RO also granted service connection for 
a left shoulder disability and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5019-
5201, effective December 18, 2003.  In September 2004, the 
veteran filed a notice of disagreement regarding the 
disability evaluations.  In January 2005, the RO issued a 
statement of the case.  In March 2005, the veteran filed a 
substantive appeal.  

PTSD

In a May 2003 VA medical record, examination revealed the 
veteran was oriented to time, person, and place.  The 
veteran's mannerisms and interaction were appropriate and he 
had a good fund of information.  

In a July 18, 2003 PTSD clinic note, the veteran denied 
delusions and paranoia.  The examiner found the veteran 
alert, oriented to time, person, place, and object, pleasant, 
and cooperative, with a somewhat dysphoric mood and 
appropriate affect.  There was intact recent and remote 
memory, appropriate judgment, good insight, normal 
intelligence, and spontaneous, relevant, and coherent speech.  
The veteran denied being a danger to himself or others.  A 
Global Assessment of Functioning (GAF) score of 59 was 
assigned, which contemplates moderate symptoms, for example, 
a flat affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  In a 
July 25, 2003 VA PTSD clinic note, the examiner found the 
veteran alert, oriented to time, person, place, and object, 
cooperative, pleasant, and dressed casually within normal 
limits.  The veteran was guarded, anxious within normal 
limits, and had cognition within normal limits.  The veteran 
was not a danger to himself or others.  A GAF score of 57 was 
assigned, which as noted above, contemplates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.

In an August 2003 VA PTSD clinic note, examination found the 
veteran alert, oriented to time, person, place, and object, 
cooperative, and dressed casually within normal limits.  The 
veteran was also pessimistic, guarded, angry, anxious within 
normal limits, and had cognition within normal limits.  The 
veteran was not a danger to himself or others.  A GAF score 
of 57 was assigned, which contemplates moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See DSM-IV 
at 46-47.  In a January 2004 VA PTSD clinic note, the veteran 
denied any delusions, paranoia, or being a danger to himself 
or others.  The examiner found the veteran alert, oriented to 
time, person, place, and object, cooperative, with a 
dysphoric mood, appropriate affect, intact recent and remote 
memory, appropriate judgment, fair insight, and normal 
intelligence.  The veteran's speech was spontaneous, 
relevant, and coherent.  

A February 2004 VA PTSD examination was conducted.  The 
veteran reported increased nightmares, sleep impairment, 
suspiciousness, and he was cautious of military police and 
other law enforcement officials.  The veteran also complained 
of irritability, a short fuse, extremely variable 
concentration due to little tolerance for frustration, 
intrusive recollections, occasional flashbacks, avoidance of 
talking about the trauma, and feeling detached from others 
who discussed sexual practices.  The veteran also reported 
work-related issues due to impaired concentration and 
irritability and indicated that occupationally, he was 
becoming increasingly stressed.  The veteran was overly 
suspicious of people in general and had anger towards the 
military and homosexuals.  Upon examination, the veteran was 
alert, oriented in all dimensions, pleasant, and cooperative, 
with a fairly euthymic mood and full affect, and was not 
guarded.  There was grossly intact memory, clear sensorium, 
intact reverse serial testing, full abstractions, good 
judgment, good insight, clear, spontaneous, cogent, and goal-
directed speech, and he was a good historian.  There was no 
looseness of association or flight of ideas or overt suicidal 
or homicidal ideations.  The thought content was somewhat 
ruminated regarding issues of homosexuality and sexual 
molestation issues, but otherwise there was no overt paranoia 
or perceptual distortions.  A GAF score of 51 was assigned, 
which contemplates moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  See DSM-IV 
at 46-47.

A June 2004 VA medical record noted the veteran was alert and 
oriented to time, person, and place. 

A March 2006 VA PTSD examination was conducted.  The veteran 
reported that he did not have many friends, but was married 
and participated in leisure activities such as camping, 
volunteering at the campground, doing jobs around the house, 
rebuilding an engine on a go-cart, and riding a stationary 
bike for exercise.  He reported no suicide attempts, 
assaultiveness, substance abuse, or hospitalizations for 
PTSD.  The veteran reported recurrent and intrusive 
distressing recollections, including images, thoughts, and 
perceptions, recurrent distressing dreams, and intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event.  He also reported that he avoided thoughts, feelings, 
or conversations associated with the trauma, avoided 
activities, places, or people that aroused recollections of 
the trauma, had a markedly diminished interest or 
participation in significant activities, a feeling of 
detachment or estrangement from others, and a restricted 
range of affect.  The veteran also reported sleep 
difficulties, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  The veteran reported that his symptoms caused 
significant distress and impairment in social, occupational, 
or other important functioning.  

Upon examination, the veteran was oriented to time, person, 
and place, cooperative, friendly, relaxed, attentive, clean, 
neatly groomed, and appropriately and casually dressed, with 
an appropriate affect, dysphoric mood, unremarkable 
psychomotor activity, intact attention, and spontaneous, 
clear, and coherent speech.  He had logical, goal-directed, 
relevant, and coherent thought processes, unremarkable 
thought content, above average intelligence, intact insight 
and judgment, and normal remote, recent, and immediate 
memory.  There was moderate sleep impairment, but no 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, suicidal or homicidal thoughts, and 
no problems with his activities of daily living.  There was 
good impulse control, no episodes of violence, and the 
veteran maintained minimum personal hygiene.  The examiner 
noted that the veteran retired from his job at age 65, and 
although he reported some conflict with his supervisor, he 
was able to maintain employment and was unaware of any write-
ups.  The examiner diagnosed PTSD and assigned a GAF score of 
53, which contemplates moderate symptoms, for example, a flat 
affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co- workers.  See DSM-IV at 46-47.

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, 
such as forgetting names, directions, recent events.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the criteria for an initial evaluation 
in excess of 30 percent have not been met.  The veteran's GAF 
scores range from 51 to 59, all of which contemplate moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.  Although GAF 
scores are important in evaluating mental disorders, see 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Board 
must consider all the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  The veteran 
consistently reported nightmares, dreams, sleep impairment, 
decreased concentration, avoidance, anxiety, irritability, 
anger, and intrusive recollections, but denied paranoia, 
delusions, or hallucinations.  The objective medical evidence 
of record demonstrated the veteran had a dysphoric mood, but 
was alert, oriented, pleasant or cooperative, with an 
appropriate affect, spontaneous, relevant, and coherent 
speech, intact memory, appropriate judgment, good insight, 
normal or above average intelligence, and he was not a danger 
to himself or others.  Less consistently, the objective 
medical evidence demonstrated the veteran was dressed 
casually, maintained personal hygiene, had normal cognition, 
and was guarded.  Although the veteran reported having few 
friends, conflicts with his supervisor, and feeling detached, 
he remained married, maintained employment until retirement, 
and participated in leisure and recreational activities.  

The criteria for a 50 percent evaluation, therefore, have not 
been met because the evidence of record demonstrated an 
appropriate affect and intact memory, judgment, and speech.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (50 percent 
evaluation assigned for symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  
Accordingly, an initial evaluation in excess of 30 percent 
for PTSD is not warranted.

Left shoulder disability

In a May 2003 VA medical record, examination revealed that 
there was good range of motion of all extremities and good 
muscle tone.  

A February 2004 VA joints examination was conducted.  The 
veteran reported that he took Advil every day for pain, had 
trouble sleeping because of the left shoulder, but had never 
missed work due to the shoulder, and did not use a shoulder 
sling.  The veteran thought his overall strength was fairly 
stable and intact, but when it came to aggressive lifting, it 
was decreased in the left as opposed to the right.  Upon 
examination, there was left shoulder abduction to 170 
degrees, forward flexion to 170 degrees, external rotation to 
85 degrees, and internal rotation to 80 degrees.  There was 
some palpable crepitus throughout the range of motion.  The 
veteran performed abduction and forward flexion relatively 
unremarkably, with some mild increased pain on the third, 
fourth, and fifth repetition.  Pain was close to the end of 
the range of motion.  There was no incoordination, fatigue, 
endurance, or strength problems noted.  There was moderate 
discomfort in internal and external rotation by the third and 
fourth repetition.  By the fifth repetition, there was 
decreased range of motion as internal and external rotation 
were to approximately 75 degrees.  The examiner noted that 
internal rotation was the most painful range of motion.  The 
diagnosis was subacromial bursitis.  

A March 2006 VA general medical examination was conducted.  
The veteran reported that he was right-handed.  The veteran 
reported that he quit his job in July 2005 due to back and 
neck pain.  He also reported left shoulder daily stiffness, 
weakness, and pain.  The veteran reported flare-ups and 
distribution of pain in the left arm.  Upon examination, 
there was forward flexion to 160 degrees, abduction to 85 
degrees, external rotation to 80 degrees, and internal 
rotation to 75 degrees.  Repetition caused moderate pain, 
moderate weakness, and fatigue, but no incoordination.  The 
examiner stated that any opinion on additional limitation of 
motion following repetition during flare-ups would require 
resort to speculation.  There was mild left arm weakness, but 
no motor loss, muscle atrophy, spasm, swelling, effusion, 
tenderness, joint laxity, or fracture residuals.  There were 
deep tendon reflexes of 2+ in the biceps, triceps, and 
brachioradioalis.  The diagnosis was left shoulder tendonitis 
and bursitis.  The examiner noted that a left shoulder x-ray 
was normal.  The examiner noted that the veteran had limited 
range of shoulder motion and slightly decreased grasp.  The 
examiner opined that any employment that required repetitive 
use of the left shoulder would be problematic.  

The veteran's left shoulder disability evaluation rated under 
hyphenated Diagnostic Code 5019-5201 indicates that a left 
shoulder disability includes both bursitis and limitation of 
arm motion.  See 38 C.F.R. § 4.27 (2006) (noting that the 
diagnostic code for diseases may contain the diagnostic code 
for the disease followed by a hyphen and the diagnostic code 
for the residual condition on which the rating is based); 
38 C.F.R. § 4.71a, Diagnostic Codes 5019 (bursitis is rated 
on limitation of joint motion), 5201 (limitation of arm 
motion).  

Under Diagnostic Code 5201 a 20 percent rating is assigned 
for limitation of minor arm motion to midway between side and 
shoulder level (between 45 and 90 degrees), and a 30 percent 
rating is assigned for limitation of motion of the arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  In determining whether the veteran had limitation 
of motion to shoulder level, it is necessary to consider 
reports of forward flexion and abduction.  See Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. 
§ 4.71, Plate I (2006).  Here, the objective medical evidence 
of record shows forward flexion to 160 or 170 degrees and 
abduction to 85 or 170 degrees.  Thus, left arm motion is not 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Accordingly, an initial evaluation in 
excess of 20 percent under Diagnostic Code 5201 is not 
warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the evidence of record does not demonstrate 
left shoulder degenerative arthritis, ankylosis of the 
scapulohumeral articulation, other impairment of the humerus, 
or impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5200, 5202, 5203 (2006).  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2006).  The veteran reported 
shoulder pain, stiffness, and weakness, some flare-ups, 
difficulty sleeping, and a decreased ability to conduct 
aggressive lifting.  In February 2004, the objective medical 
evidence of record showed pain upon repetition of forward 
flexion and abduction, but no incoordination, fatigue, or 
endurance or strength problems.  Repetition caused internal 
and external rotation to decrease from 80 and 85 degrees, to 
75 degrees, and caused pain.  In March 2006, the objective 
medical evidence of record showed that repetition caused 
weakness and fatigue, but no incoordination or additional 
pain.  But throughout the time period, there was evidence of 
good muscle strength, no motor loss, and no muscle atrophy or 
spasm.  Moreover, the veteran reported that his left shoulder 
strength was intact and stable.  The Board finds that there 
is no additional functional loss not contemplated in the 20 
percent rating and that an increased evaluation on this basis 
is not warranted.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  The medical evidence reflects that 
manifestations of PTSD and a left shoulder disability do not 
provide ratings in excess of 30 percent for PTSD and in 
excess of 20 percent for a left shoulder disability.  
Moreover, the Board finds no evidence of an exceptional 
disability picture - the veteran has not required 
hospitalization or shown marked interference of employment 
due to PTSD or a left shoulder disability.  Accordingly, any 
failure to consider this provision or failure to refer the 
claim for extraschedular consideration did not prejudice the 
veteran.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial evaluation in excess of 20 percent for a left 
shoulder disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


